Title: [April 3. Fryday. 1778.]
From: Adams, John
To: 


      April 3. Fryday. 1778. We Visited the Intendant, dined at Mr. Bondfields and supped at Mr. Le Texiers, a Duch Merchant from Amsterdam, long settled in Trade at Bourdeaux. He was an inquisitive sensible Man with some considerable Information. He professed a regard for America, but seemed to be perplexed with many doubts and difficulties. He could not see how it was possible We could contend successfully against the Power of Great Britain, so irresistable by Sea and Land, with Armies and Navies so brave, experienced and disciplined and assisted with such Alliances. I answered that The Americans had no doubt of their Abilities. Very few entertained any doubt, and I had none at all, that We could defend ourselves as long as England could maintain the Contest even without Assistance; but I had hopes We should obtain Friends and perhaps Allies as powerful as Great Britain. We had more Men than she could ever send to America with the Assistance of all her Hessian and Anspach Allies who sold her their Subjects like Cattle to be slaughtered in America for the humane purpose of butchering Us.
      Mr. Le Texier I found had a regard for England too. He said that they in Holland had regarded England as the Bulwark of the Protestant Religion and the most important Weight in the Ballance of Power in Europe against France. I answered that I had been educated from my Cradle in the same Opinion and had read enough of the History of Europe to be still of the same Opinion. There would therefore be no difference of Opinion between Us on these Points. We in America however, were not sufficiently acquainted with this subject, to see that the failure or the Weakening of the Protestant Cause, or a revolution in the ballance of Power in Europe would be the necessary consequence of our Liberty or even of our Independence. This would depend altogether upon the Conduct of England And her friends in Europe. If they should drive Us against our inclinations into permanent and indissoluble connections with one Scale of the ballance of Power, that would be the fault of Britain and her Friends that would be a misfortune to Us, but not our fault. Our Plan was to have no Interest, Connection or Embarassment in the Politicks or Wars of Europe, if We could avoid it. But it ought not to be expected that We should tamely suffer Great Britain to tear up from the foundations all the Governments in America, and violate thirteen solemn and sacred Compacts under which a Wilderness had been subdued and cultivated, and submit to the unlimited domination of Parliament who knew little more of Us than they did of Kamshatska and who cared not half so much for Us, as they did for their flocks and herds. The Inhumanity too, with which they conducted the War, betrayed such a Contempt of Us ashuman Nature could not endure. Not only hiring European Mercenaries, but instigating Indians and corrupting Domesticks as if We were fit for nothing but to be cutt to Pieces by Savages and Negroes. Americans would not submit to these Things, merely from Prophecies and precarious Speculations about the Protestant Interest and the ballance of Power in Europe. This Conversation was extended into a much wider field of discussion and was maintained on both Sides with entire civility and good humour, till I took leave of Mr. Le Texier and retired to my Lodgings. Twenty months afterwards passing through Bourdeaux in my Journey from Ferrol to Paris, Mr. Le Texier called upon me again And I found was still embarrassed with the same Prejudices and Scruples. But as I had not time to enlarge I only said I was surprized to find him still think it possible that We should ever come under the Government of England again when the Affections of the People were entirely alienated from it and We had pledged our Faith to France to maintain our Independence, an Engagement that would be sacredly fullfilled.
      During my Delay at Bourdeaux, Mr. McCrery informed me in Confidence, that he had lately come from Paris where he had been sorry to perceive a dryness between the American Ministers Franklin, Deane and Lee. Mr. McCrery was very cautious and prudent but he gave me fully to Understand that the animosity was very rancorous, and had divided all the Americans and all the french People connected with Americans or American Affairs into Parties very bitter against each other. This Information gave me much disquietude as it opened a prospect of perplexities to me that I supposed must be very disagreable. Mr. Lee, Mr. Izard, Dr. Bancroft and others whom Mr. McCrery named, were entire Strangers to me, but by reputation. With Dr. Franklin I had served one Year and more in Congress. Mr. Williams I had known in Boston. The French Gentlemen were altogether un­known to me. I determined to be cautious and impartial, knowing however very well the difficulty and the danger of Acting an honest and upright Part in all such Situations.
     